

LOAN AGREEMENT


THIS LOAN AGREEMENT (as amended, restated or supplemented or otherwise modified
from time to time, hereinafter called the “Agreement”) made and entered into
this 21st day of December, 2009, (“Effective Date”) by and between MutualFirst
Financial, Inc., a Maryland corporation, (hereinafter called “Borrower”) and
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association having
its principal office located in Memphis, Tennessee (“Lender”).


WITNESSETH:


WHEREAS, the Borrower has requested that Lender provide a loan in the amount of
Ten Million Dollars ($10,000,000.00) (“Loan”) and Lender has agreed to make this
Loan on the terms and conditions hereinafter set forth;


WHEREAS, Borrower and Lender wish to enter into this Loan Agreement to set forth
certain terms of the Loan and to secure the Loan by a pledge of all of the
capital stock of MutualBank (the “Bank”) which constitutes One Hundred percent
(100%) of the outstanding shares of the Bank, which is a wholly-owned subsidiary
of Borrower.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein contained, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto intending to be legally bound hereby
agree as follows:


AGREEMENTS


1.           AMOUNT AND TERMS OF BORROWINGS.
 
1.1         Defined Terms.  Any capitalized term used but not defined in the
body of this Agreement shall have the meaning set forth on Appendix A attached
hereto and incorporated herein by reference.
 
1.2         Loan.  Lender hereby agrees to lend, and Borrower hereby agrees to
borrow, upon the terms and conditions set forth in this Agreement, the sum of up
to Ten Million Dollars ($10,000,000.00), as the Loan, to be evidenced by a
promissory note (the “Note”), as set forth in Exhibit A and included herein by
reference.  The Loan shall bear interest and be payable in accordance with the
terms and provisions of the Note.  The Loan shall expire and mature, and the
outstanding principal balance of the Loan and all accrued interest thereon shall
be due and payable, on the Maturity Date.
 
1.3         Collateral.  All indebtedness and obligations of Borrower to Lender
under this Agreement shall be secured by Lender’s lien and security interest in
the Collateral.  The pledging of such Collateral shall be evidenced by the
Pledge Agreement.  Borrower agrees that all of the rights of Lender with regard
to the Pledge Agreement set forth in this Agreement shall apply to any
modification of, or supplement to this Agreement.
 
1.4         Fees.  A loan origination fee in the amount of Ten Thousand Dollars
($10,000.00) shall be paid by Borrower to Lender on or before the closing of
this Loan.

 
1

--------------------------------------------------------------------------------

 
 
2.           USE OF PROCEEDS.
 
2.1         Use of Loan Proceeds.  The proceeds of the Loan shall be used by the
Borrower for the sole purpose of repaying in full an existing term loan with
Bank of America that is secured by the capital stock of the Bank.
 
3.           CONDITIONS TO LOAN CLOSING.
 
The obligation of Lender to extend any loan or credit to Borrower under this
Agreement or to make any Loan disbursements is subject to the strict
satisfaction of each of the following conditions:


3.1         No Defaults; Certificate.  Borrower and the Bank shall be in full
compliance with all the terms and conditions of this Agreement, and no Event of
Default, nor any event which upon notice or lapse of time or both would
constitute such an Event of Default, shall have occurred.  At Lender’s request,
Lender shall have received from Borrower and the Bank a certificate, in form and
content reasonably acceptable to Lender dated as of and delivered on the date of
the Loan, certifying that (1) the representations and warranties set forth
herein, and the exhibits attached hereto, are accurate, true and correct on and
as of such date, (2) show that neither the transactions contemplated hereby or
by any other Loan Document will cause or result in any violation of (or creation
of any right in third parties under the provisions of) any laws restricting or
otherwise regulating the use, application or distribution of corporate funds and
assets, and (3) that no Event of Default nor any event which upon notice or
lapse of time or both would constitute such an Event of Default, exists.
 
3.2         Accuracy of Representations and Warranties.  At the time of the
initial Loan disbursement and any subsequent Loan disbursement, the
representations and warranties set forth herein and in any other Loan Document
shall be true and correct.
 
3.3         Corporate Action and Authority.  The Borrower shall have delivered
to Lender: (i) a certificate from the Secretary of State of Maryland that
Borrower is in good standing and certificates from the Secretaries of State and
of each other State in which the Borrower owns any property, has stationed any
employees or agents, or otherwise conducts business, certifying the Borrower’s
good standing as a corporation in each such State; (ii) a copy of the
Resolutions passed by the Borrower’s and the Bank’s Boards of Directors
authorizing the execution and delivery of the performance of Borrower’s
obligations under the Loan Documents certified by the Secretary or Assistant
Secretary to be true and correct; and (iii) a certificate or certificates, dated
as of and delivered on the date of the execution of this Agreement and signed on
behalf of the Borrower and the Bank by the Secretary or Assistant Secretary,
certifying the names of the officers authorized to execute and deliver the Loan
Documents on behalf of the Borrower and the Bank, together with the original,
not photocopied, signatures of each officer.  Borrower shall also deliver the
same items specified in (i) above pertaining to the Bank from the appropriate
regulatory agency.
 
3.4         Delivery of Note, Loan Agreement, Pledge Agreement, and Stock
Certificates.  At the time of the extension of the Loan, Borrower shall have
delivered the Loan Documents.  The security interest in the Collateral shall be
prior to all other liens.

 
2

--------------------------------------------------------------------------------

 
 
3.5         Proceedings.  The Loan Documents, upon their execution, and all
proceedings in connection with the authorization, execution and delivery of and
the performance of the obligations under the Loan Documents shall be
satisfactory in substance and form to Lender.
 
3.6         Payment of Fees and Expenses.  Borrower shall have paid, at or prior
to the date of the extension of the Loan, all costs and expenses in accordance
with Section 8.9, to the extent then determined by Lender.
 
3.7         Other Writings.  The Lender shall receive such other agreements,
instruments, documents, certificates, affidavits and other writings as Lender
may reasonably require.
 
3.8         Opinion of Counsel.  Borrower shall have delivered to Lender at
Borrower’s expense, favorable written opinions of counsel for Borrower dated as
of and delivered on the date of the extension of the Loan, in form and content
acceptable to Lender, as set forth in Exhibit B.
 
3.9         Financial Statements.  Prior to any disbursement under the Loan,
Borrower shall have delivered to Lender, true and exact copies of the current
financial statements of the Borrower and the Bank, audit report and opinion
of  the Borrower’s independent accounting firm, with respect thereto (it being
understood that Lender is relying upon such audit report and opinion in entering
into this Loan Agreement) and the unaudited financial statements of Borrower and
Bank filed with the Office of Thrift Supervision (TFR and Schedule HC) as of
September 30, 2009.
 
3.10       No Material Adverse Change.  At the time the Loan is funded
hereunder, there shall have occurred, in the opinion of Lender, no material
adverse changes in the condition, financial or otherwise, of Borrower or Bank
from that reflected in the financial statements furnished pursuant to Section
3.9 hereof or furnished to Lender from time to time hereafter as required
herein.
 
4.           REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender to enter into this Agreement and to make the Loan,
the Borrower and the Bank represent and warrant to the Lender (which
representations and warranties shall survive the delivery of the Loan Documents
and the funding of the Loan) that:


4.1         Corporate Status.  Borrower is a corporation duly organized and
existing under the laws of the State of Maryland, is duly qualified to do
business and is in good standing under the laws of other states where the
Borrower does business, if any, and has the corporate power and authority to own
its properties and assets and conduct its affairs and business.
 
4.2         Corporate Power and Authority.  Borrower has full power and
authority to enter into this Agreement, to borrow funds as contemplated herein,
to execute and deliver this Agreement, the Note and other Loan Documents
executed and delivered by it, and to incur the obligations provided for herein,
all of which have been duly authorized by all proper and necessary corporate
action; and the officer executing each of the Loan Documents is duly authorized
to do so by all necessary corporate action.  Any consents or approval of
shareholders or directors of Borrower, or any other party (including without
limitation any regulatory agency or authority) required as a condition to the
execution, delivery, or validity of any Loan Document have been obtained; and
each of said Loan Documents is the valid, legal, and binding obligation of
Borrower enforceable in accordance with its terms.

 
3

--------------------------------------------------------------------------------

 
 
4.3         No Violation of Agreements or Law.  Neither Borrower, Bank, nor any
other Subsidiary of Borrower is in default under any indenture, agreement or
instrument to which it is a party or by which it may be bound, nor in violation
of any state or federal statute, rule, ruling, or regulation governing its
operations and the conduct of its business, operations or financial condition of
Borrower, Bank, or any other Subsidiary.  Neither the execution and delivery of
the Loan Documents nor the consummation of the transactions herein contemplated,
or compliance with the provisions hereof will conflict with, or result in the
breach of, or constitute a default under, any indenture, agreement or other
instrument to which Borrower is a party or by which it may be bound, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property of Borrower, or violate or be in conflict with any provision of the
charter or bylaws of Borrower, the Bank or any other Subsidiary.
 
4.4         Compliance With Law; Government Approvals.
 
(a)           Borrower has complied and is complying with all requirements, made
all applications, and submitted all reports required by Section 10(b)(2) of the
Home Owners’ Loan Act, as amended, and 12C.F.R. Section 584.1(a), as amended,
and any regulations or rulings issued in connection therewith, and the
transaction contemplated hereby will not violate any such statutes, rules,
rulings, or regulations nor will the consummation of said actions and
transactions cause Borrower to be in violation thereof.  Borrower has, if
required, made all filings and received all governmental or regulatory approvals
necessary for the consummation of the transactions described herein, including
without limitation the approval of the Office of Thrift Supervision of the
United States Treasury Department.
 
(b)           Borrower has complied and is complying with all other applicable
state or federal statutes, rules, rulings and regulations.  The borrowing of
money and said actions and transactions required hereunder will not violate any
of such statutes, rules, rulings, or regulations.
 
4.5         Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower threatened against the Borrower, the Bank or
any other Subsidiary before any court, arbitrator or governmental or
administrative body or agency which, if adversely determined, would result in
any material and adverse change in the financial condition, business operation,
or properties or assets of the Borrower, the Bank, or any other Subsidiary
except as set forth in Exhibit C.
 
4.6         Supervisory Action.  Neither Borrower, the Bank, nor any other
Subsidiary is subject to any Supervisory Action by any federal or state bank
regulatory authority.

 
4

--------------------------------------------------------------------------------

 

4.7         Financial Condition.  The balance sheets and the related statements
of income of Borrower, the Bank, and the other Subsidiaries and the financial
reports of Borrower, the Bank, and the other Subsidiaries which will be
delivered to Lender pursuant to Section 3.9 hereof are, or will be as of their
respective dates and for the respective periods stated therein, complete and
correctly and fairly present the financial condition of Borrower, the Bank, and
the other Subsidiaries, and the results of their operations, respectively, as of
the dates and for the periods stated therein, and have been, or will be as of
their respective dates and for the respective periods stated therein, prepared
in accordance with generally accepted accounting principles consistently applied
throughout the period involved and consistent with that of the preceding fiscal
year or period, as the case may be.  There are no liabilities of the Borrower,
the Bank, or any other Subsidiary not included in such financial
statements.  There has been no material adverse change in the business,
properties or condition of Borrower, the Bank, or the other Subsidiaries since
the date of the financial statement furnished to Lender pursuant to Section 3.9
hereof.
 
4.8         Tax Liability.  Borrower, the Bank, and the other Subsidiaries have
filed all federal, state and other tax returns, which are required to be filed
by them, and have paid all taxes which have become due pursuant to such returns
or pursuant to any assessments received by Borrower, the Bank, and the other
Subsidiaries.
 
4.9         Subsidiaries.  Borrower has no Subsidiaries and owns stock in no
corporation or banking association other than the Subsidiaries listed in Exhibit
D.
 
4.10       Bank Stock.  The common stock of the Bank owned by Borrower or any
other Subsidiary of Borrower is duly authorized and validly issued by the Bank
or other Subsidiary.  The total number of shares of common stock of the Bank and
each other Subsidiary issued and outstanding as of the date hereof  are all
owned by Borrower, the Bank or other Subsidiaries of Borrower.  Except as set
forth on Exhibit E, the stock of the Bank and each other Subsidiary is free and
clear of all liens, encumbrances, security interests; said common stock is fully
paid and non-assessable. There are no outstanding warrants or options to acquire
any common stock of the Bank and any other Subsidiary.  There are no outstanding
securities convertible or exchangeable into shares of common stock of any
Subsidiary; and there are no restrictions on the transfer or pledge of any
shares of common stock of any Subsidiary, except as set forth on Exhibit
E.  Borrower has the right to pledge and transfer the Collateral and assign the
income therefrom without obtaining the consent of any other person or authority
except as set forth on Exhibit E; and the Pledge Agreement creates for the
benefit of Lender a first lien security interest in the Collateral subject to no
other interests or claims.
 
4.11       Liens.  There are no liens or any assets of the Borrower, the Bank or
any other Subsidiaries other than as set forth in Exhibit E.  The Borrower will
not incur any additional debt or allow any additional lien to be placed on the
Collateral without the written consent of the Lender.  Neither the Bank nor any
other Subsidiary shall incur any debt or allow any lien to be placed on any
asset, other than in the ordinary course of business, without the written
consent of Lender.
 
4.12       Options, Warrants, Etc. Related to Shares.  Except as set forth in
Exhibit F, there are no options, warrants or other rights agreements or
commitments (including conversion rights and preemptive rights) obligating the
Bank to issue, sell, purchase or redeem shares of the Bank or securities
convertible to such shares.

 
5

--------------------------------------------------------------------------------

 

4.13       Environmental Laws.
 
(a)           The Borrower and each of its Subsidiaries have obtained all
permits, licenses, and other authorizations which are required under all
Environmental Laws and are in compliance in all respects with all applicable
Environmental Laws.
 
(b)           On or prior to the date hereof, no notice, demand, request for
information, citation, summons, or order has been issued, no complaint has been
filed, no penalty has been assessed, and no investigation or review is pending
or, to the best of the knowledge of the Borrower, threatened by any governmental
or other Person with respect to any alleged or suspected failure by the Borrower
or any of its Subsidiaries to comply in any material respect with any
Environmental Laws.
 
(c)           There are no material Liens arising under or pursuant to any
Environmental Laws on any of the property owned or leased by the Borrower or any
of its Subsidiaries.
 
(d)           There are no conditions existing currently or anticipated to exist
during the term of this Agreement which would subject the Borrower or any of its
Subsidiaries or any of their property to any material Lien, damages, penalties,
injunctive relief, or cleanup costs under any Environmental Laws or which
require or are likely to require cleanup, removal, remedial action, or other
responses by the Borrower and its Subsidiaries pursuant to Environmental Laws.
 
4.14       Disclosure.  The Borrower has disclosed to the Lender (i) all
agreements, instruments and corporate or other restrictions to which it, Bank or
any of the other Subsidiaries is subject, the termination of which could
reasonably be expected to result in a material and adverse change in the
financial condition, business operation, or properties or assets of the
Borrower, the Bank  or any of the other Subsidiaries and (ii) all matters known
to it that, individually or in the aggregate, could reasonably be expected to
result in a material and adverse change in the financial condition, business
operation, or properties or assets of the Borrower, the Bank or any of the other
Subsidiaries.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Borrower to
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.           AFFIRMATIVE COVENANTS.
 
Borrower and the Bank covenant and agree that, until the Note together with
interest thereon is paid in full, unless specifically waived by the Lender in
writing, Borrower and the Bank will, or will cause the Subsidiaries to:


5.1         Business and Existence; Compliance with Laws.  Perform all things
necessary to preserve and keep in full force and effect the existence, rights
and franchises of Borrower, the Bank and the other Subsidiaries and to comply
with and cause the Bank and the other Subsidiaries to comply with all laws and
regulations applicable to Borrower, the Bank, and each other Subsidiary,
including, but not limited to, laws, rules and regulations of state and federal
authorities applicable to banks and bank holding companies.

 
6

--------------------------------------------------------------------------------

 
 
5.2         Maintain Property.  Maintain, preserve, and protect all properties
used or useful in the conduct of Borrower’s, the Bank’s, and each other
Subsidiary’s business and keep the same in good repair, working order and
condition.
 
5.3         Insurance.  At all times keep the insurable properties of Borrower,
the Bank, and each other Subsidiary adequately insured and maintain in force (i)
insurance, to such an extent and against such risks, including fire and theft,
as is customary with companies in the same or similar business, (ii) necessary
workmen’s compensation insurance, fidelity bonds and directors’ and officers’
insurance coverage in amounts satisfactory to Lender, and (iii) such other
insurance as may be required by law; and if required by Lender, deliver to the
Lender a copy of the bonds and policies providing such coverage and a
certificate of Borrower’s, the Bank’s, or each other Subsidiary’s chief
executive officer, as the case may be, setting forth the nature of the risks
covered by such insurance, the amount carried with respect to each risk, and the
name of the insurer.
 
5.4         Taxes and Liens.  Pay and discharge promptly all taxes, assessments,
and governmental charges or levies imposed upon Borrower, the Bank, or each
other Subsidiary or upon any of their respective income and profits, or their
properties, real, personal or mixed, or any part thereof, before the same shall
become delinquent; provided, however, that Borrower, the Bank, and each other
Subsidiary shall not be required to pay and discharge or to cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the amount
or validity thereof shall be contested in good faith by appropriate proceedings
and provided that procedures satisfactory to Lender are carried out to prevent
foreclosure of any lien therefrom.
 
5.5         Financial Reports and ERISA.
 
(a)           Furnish to Lender as soon as available and in any event within one
hundred and twenty (120) days after the end of each calendar year, (1)
consolidated and consolidating balance sheets of Borrower, the Bank, and each
other Subsidiary, as of the end of such year and consolidated and consolidating
statements of income of Borrower, the Bank, and each other Subsidiary for the
year then ended, together with the audit report and opinion of independent
Certified Public Accountants acceptable to the Lender with respect thereto, such
audit report and opinion shall contain no exceptions or qualifications
unacceptable to Lender; (2) promptly upon receipt, copies of all management
letters and other assessments and recommendations, formal or informal, submitted
by the Certified Public Accountants to Borrower or each Subsidiary; (3) a copy
of Borrower’s TFR Schedule HC financial statement(s) and (4) a copy of
Borrower’s Annual Report promptly upon the filing of the same with the Office of
Thrift Supervision; and (5) a copy of the Bank’s Thrift Financial Report
promptly upon the filing with the appropriate regulatory agency.

 
7

--------------------------------------------------------------------------------

 

(b)           Upon senior management of the Borrower obtaining knowledge
thereof, the Borrower will give written notice to the Lender promptly (and in
any event within five (5) business days), of:  (1) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or might
reasonably lead to, an ERISA Event; (2) with respect to any Multiemployer Plan,
the receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Borrower or any of its ERISA Affiliates, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the mean of Title IV of ERISA); (3) the failure to make full
payment on or before the due date (including extensions) thereof of all amounts
which the Borrower, the Bank, or any other Subsidiary or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; or (4) any change in the funding status of any Plan that could have a
material adverse effect, together with a description of any such event or
condition or a copy of any such notice and a statement by the chief financial
officer of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by the Borrower with respect thereto.  Promptly upon
request, the Borrower shall furnish the Lender and the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
 
(c)           Promptly upon the transmission thereof, copies of all material
financial statements, proxy statements, notices, reports and other
communications sent by the Borrower or any other Subsidiary to the shareholders
of the Borrower and any other such communications as may be requested by Lender
and copies of any and all regular or periodic reports, registration statements,
prospectuses or other written communications that the Borrower or the Bank or
any other Subsidiary is or may be required to file with the Securities and
Exchange Commission or any governmental department, bureau, commission or agency
succeeding to the functions of the Securities and Exchange Commission if any.
 
(d)           With reasonable promptness, such other financial information for
the Borrower or the Bank or any other Subsidiary as Lender may reasonably
request.
 
5.6         Regulatory Examinations.  (a)  Promptly notify Lender of every
examination by, or any material correspondence, report, memoranda or other
written communication from or with, any federal or state regulatory body or
authority, with respect to the properties, loans, operations and/or condition of
Borrower, the Bank, or any other Subsidiary, and of the receipt by Borrower, the
Bank, or any other Subsidiary of every examination or other report prepared by
such body or authority with respect thereto; and (b) if required by Lender,
fully and completely assist and cooperate with Lender in requesting approval by
such regulatory body or authority of the furnishing to Lender of any such
report, and furnish such report to Lender if such approval is given; provided,
however, that Lender shall take such steps as may be necessary to assure that
all such reports shall remain confidential and shall be used by Lender solely in
connection with the administration of the Loan in accordance with the provisions
of this Agreement.
 
5.7         Additional Information.  Furnish such other information regarding
the operations, business affairs and financial condition of Borrower, the Bank,
and each other Subsidiary as Lender may from time to time reasonably request,
including but not limited to true and exact copies of any monthly management
reports to their respective directors, their respective tax returns, and all
information furnished to shareholders, or any governmental authority, including
the results of any stock valuation performed.

 
8

--------------------------------------------------------------------------------

 
 
5.8         Right of Inspection.  Except to the extent, if any, prohibited by
applicable law, permit any person designated by Lender, to inspect any of the
properties, books and financial and other reports and records of Borrower, the
Bank, and each other Subsidiary, including, but not limited to, all
documentation and records pertaining to the Bank’s loans, investments and
deposits; and to discuss their affairs; finances and accounts with Borrower’s,
the Bank’s, and each other Subsidiary’s principal officers, at all such
reasonable times and as often as Lender may reasonable request; provided,
however, prior to occurrence of an Event of Default, such inspections shall
occur no more frequently than once per calendar quarter; provided, further, that
Lender shall, and shall cause each person designated by Lender to conduct such
inspections to, take such steps as may be reasonably necessary to assure that
all such inspections, together with information resulting therefrom, shall
remain confidential and shall be used by Lender and such persons solely in
connection with the administration of the Loan in accordance with the provisions
of this Agreement.  If required by Lender, Borrower will pay Lender loan fees in
an amount determined by Lender to be necessary to cover the costs of such
inspections, including a reasonable allowance for Lender’s overhead as well as
out-of-pocket expenses in connection with such inspection.
 
5.9         Notice of Default.  At the time of Borrower’s first knowledge or
notice, furnish the Lender with written notice or the occurrence of any event or
the existence of any condition which constitutes or upon written notice or lapse
of time or both would constitute an Event of Default under the terms of this
Loan Agreement or other Loan Documents or an event of default or default under
any other loan documents for any other loan to the Borrower, the Bank, or any
other Subsidiary.
 
5.10       Notice of Litigation.  Borrower shall notify Lender of any actions,
suits or proceedings instituted by any person against the Borrower, the Bank or
other Subsidiary claiming money damages or other monetary liability in an amount
of Five Hundred Thousand Dollars ($500,000) or more, said notice to be given
within ten days of the first notice to Borrower or other party of the
institution of such action, suit or proceeding and to specify the amount of
damages being claimed or other relief being sought, the nature of the claim, the
person instituting the action, suit or proceeding, and any other significant
features of the claim.
 
5.11       Perfection of Security Interest.  The Borrower or other Subsidiary
shall perform such acts as may be necessary, in the reasonable judgment of
Lender, now or in the future, to perfect or continue perfection of the security
interests granted to Lender, or otherwise provided for, under any and all Loan
Documents.
 
5.12       Dividends to Borrower from the Bank.  Borrower shall cause the Bank
and other Subsidiary to pay dividends or otherwise make such cash contributions
at such times and in such amounts, as is necessary to enable Borrower to meet
all of its obligations under the Loan Documents on a timely basis, including the
payment, when due, of each installment of interest and the payment of principal
on the Loan to the extent permitted by law including applicable bank regulatory
agency rules and regulations. Without limiting the generality of the foregoing,
should any prepayment, accelerated payment or other payment ever be due with
respect to the Loan, Borrower shall cause the Bank and other Subsidiary to pay
dividends or otherwise make such additional distributions to the Borrower as
necessary to enable the Borrower to make such prepayment, accelerated payment or
other payment, to the extent permitted by law including applicable bank
regulatory agency rules and regulations.

 
9

--------------------------------------------------------------------------------

 
 
5.13       Capital Ratio/Equity Capital Adequacy.
 
(a)           Borrower and Bank shall maintain at all times a “Well Capitalized”
rating as required by any applicable regulatory authority as such requirement
may be revised from time to time.
 
(b)           Bank shall maintain as of each Covenant Compliance Date a Tier 1
Leverage Ratio of not less than Eight and One Half Percent (8.50%).
 
(c)           Bank shall maintain as of each Covenant Compliance Date a
Risk-Based Capital Ratio of not less than Eleven and One Half Percent (11.50%).
 
5.14       Minimum Liquidity.  With respect to Borrower, maintain a minimum
balance of cash in the amount of One Million Dollars ($1,000,000) at the end of
each calendar quarter.
 
5.15       THIS SECTION LEFT INTENTIONALLY BLANK.
 
5.16       THIS SECTION LEFT INTENTIONALLY BLANK.
 
5.17       Non-Performing Asset Ratio.  The Non-Performing Asset Ratio of the
Bank as of each Covenant Compliance Date shall not exceed Three and one-quarter
percent (3.25%) of the Bank’s total assets as of December 31, 2009; Three
percent (3.00%) of the Bank’s total assets as of March 31, 2010 and June 30,
2010; Two and three-quarter percent (2.75%) of the Bank’s total assets as of
September 30, 2010 and December 31, 2010; Two and one-half percent (2.50%) of
the Bank’s total assets as of March 31, 2011 and each calendar quarter
thereafter.
 
5.18       Return on Average Assets.  Bank shall maintain an annualized return
on Average Assets of at least forty one hundredths of one percent (0.40%) as
reported quarterly on an annualized basis for the quarters ending through and
including December 31, 2010 and at least fifty one hundredths of one percent
(.50%) as reported quarterly on an annualized basis for periods ending after
December 31, 2010.  For purposes of this covenant “total average assets” shall
be deemed to mean the year-to-date average of total assets of Bank.
 
5.19       Loan Loss Reserves.  With respect to the Bank, maintain at all times
loan loss reserves in amounts deemed adequate by all federal and state
regulatory authorities.
 
5.20       Compliance Certificate.  Furnish Lender a Certificate of Compliance
duly certified by the Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of Borrower within forty-five (45) days after the end of each
calendar quarter stating that Borrower and each Bank Subsidiary and the Borrower
and all Subsidiaries, as applicable, are in compliance with all terms, covenants
and conditions of this Loan Agreement and all related Loan Documents, including,
but not limited to, Sections 5.1 – 5.19 of this Agreement.  Such Certificate of
Compliance shall be as set forth in Exhibit H and otherwise be in form and
substance satisfactory to Lender.

 
10

--------------------------------------------------------------------------------

 
 
6.           NEGATIVE COVENANTS.
 
Borrower covenants and agrees with Lender that Borrower shall comply and cause
the Bank and other Subsidiaries to comply with the following negative covenants
unless the prior written consent of Lender shall be obtained, so long as
Borrower may borrow under this Agreement or so long as any indebtedness remains
outstanding under the Loan Documents, and, in addition, the Bank covenants and
agrees to comply with the following as and to the extent such provisions apply
to the Bank:


6.1         Indebtedness.  Neither Borrower nor the Bank shall create, incur,
assume or suffer to exist, contingently or otherwise, any indebtedness, except
for the following indebtedness:
 
(a)           The indebtedness of Borrower under the Loan;
 
(b)           Indebtedness owed by the Borrower to the Bank or any other
Subsidiary;
 
(c)           Debt for operating expenses or otherwise incurred by the Bank or
any other Subsidiary in the ordinary course of business;
 
(d)           Indebtedness as set forth in Exhibit G;
 
(e)           Obligations (contingent or otherwise) existing or arising under
any Swap Contract approved in advance by Lender; and
 
(f)           Additional indebtedness not to exceed One Million Dollars
($1,000,000) in the aggregate.
 
6.2         Merger, Dissolution, Acquisition of Assets.  Borrower shall not
enter into, or permit the Bank or any other Subsidiary to enter into, any
transaction of merger or consolidation, or any reorganization, reclassification
of stock, readjustment or change in capital structure; or acquire, or permit any
Subsidiary to acquire, all of the stock, or other ownership interest, property
or assets of any other person, corporation, partnership or other entity.
 
6.3         Subsidiaries.  Borrower shall not create, establish or acquire
Subsidiaries or acquire or own stock or any other interest in any bank other
than the Bank, or permit the creation, establishment or acquisition of any such
Subsidiaries by any other Subsidiary.
 
6.4         Sale of Stock, Merger, or Asset Disposition.
 
(a)           Borrower shall not sell, transfer, pledge, assign, or otherwise
dispose of, or otherwise encumber, any of the Borrower’s stock of the Bank or
the Borrower’s or the Bank’s or any other Subsidiary’s common Capital Stock in
any the Subsidiary nor permit the Bank or any other Subsidiary to issue
additional shares of stock or rights, options or securities convertible into
Capital Stock of the Bank or any other Subsidiary.

 
11

--------------------------------------------------------------------------------

 
 
(b)           The Borrower will not, nor will it permit any of its Subsidiaries
to, make any Asset Disposition except in the ordinary course of business.
 
6.5         Dividends, Redemptions and Other Payments.  Borrower shall not
declare or pay any dividends on the stock of Borrower or redeem any stock of
Borrower if an Event of Default has occurred and is continuing under this
Agreement or allow the payment of such a dividend that would create an Event of
Default. The payment of any dividend or the redemption of any stock not
otherwise prohibited shall in all respects comply with the rules and regulations
of the Federal Reserve Board.
 
6.6         Capital Expenditures.  Borrower shall not make or become committed
to make, or permit any Subsidiary to make or to become committed to make,
directly or indirectly, during any calendar year, capital expenditures which for
Borrower and the Subsidiary exceed amounts deemed acceptable to applicable
regulatory authorities.
 
6.7         Relocation.  The Borrower shall not cause or permit Borrower or any
Subsidiary to relocate their principal office, principal banking office,
principal registered office or approved charter location without the written
consent of Lender.
 
6.8         Transactions with Affiliates.  The Borrower shall not, nor will it
permit any of its Subsidiaries to, enter into or permit to exist any transaction
or series of transactions with any officer, director, shareholder, Subsidiary or
Affiliate of such person or entity other than (a) normal compensation and
reimbursement of expenses of officers and directors and (b) except as otherwise
specifically limited in this Agreement, other transactions which satisfy the
applicable requirements under Section 23A of the Federal Reserve Act, 12 USC
§371c and Section 23B of the Federal Reserve Act, 12 USC §371c-1.  For purposes
of this Agreement, the term affiliates shall have the same meaning as set forth
in applicable bank regulations.
 
6.9         Charter or By-Law Amendments.  Neither Borrower, Bank nor any other
Subsidiary shall adopt, amend or enter into, as applicable, any charter,
articles of incorporation, bylaws (or any amendments thereto) or other
provisions or agreements that would affect in any way the rights, obligations
and/or preferences of the Collateral.
 
6.10       No Defaults.  Borrower shall not permit or suffer the occurrence of
any event nor allow any Subsidiary or other Affiliate to knowingly permit or
suffer the occurrence of any event which constitutes an event of default under
any indenture or loan agreement or otherwise with respect to any indebtedness of
the Borrower, the Bank, or any other Subsidiary.
 
7.           DEFAULT AND REMEDIES.
 
7.1         Events of Default.  Any one or more of the following events shall
constitute an Event of Default under the terms of this Agreement and the other
Loan Documents:
 
(a)           Default in the payment when due and payable any payment of the
principal or interest on the Note or any other fees or payments due under the
Note, this Agreement or other Loan Documents.

 
12

--------------------------------------------------------------------------------

 
 
(b)          Default in compliance with or in the performance or observance of
any term, covenant, obligation, condition, or agreement in this Agreement or any
other Loan Document.
 
(c)          If any representation, warranty or any other statement made or
deemed to be made by the Borrower herein, in any other Loan Document, or in any
writing, certificate, or report or statement at any time furnished to Lender
pursuant to or in connection with this Agreement shall to be false or misleading
in any material respect, either now or at the time made or furnished or becomes
false or misleading at any time thereafter.
 
(d)          Borrower, the Bank or any other Subsidiary shall fail to pay when
due and before the expiration of any grace period, any debt for borrowed money
which it is primarily obligated to pay as borrower, or in any other capacity,
whether such debt shall have become due because of acceleration of maturity or
otherwise, other than debt created by this Agreement.
 
(e)          An event occurs which constitutes an event of default as defined in
the Note or any other Loan Document; or an event occurs which constitutes an
event of default (following the expiration of applicable grace, notice or cure
periods) under any present or future loan agreement between Lender and Borrower
for any other loan.
 
(f)          The Borrower, the Bank, or any other Subsidiary shall
 
 
(i)
be unable or admits in writing its inability to pay its debts as they become
due; or

 
 
(ii)
file a petition in bankruptcy or for reorganization or for the adoption of an
arrangement under the Bankruptcy Act as now or in the future amended, or file a
pleading asking such relief, or have or suffer to be filed an involuntary
petition in bankruptcy against it which is not contested and discharged within
sixty (60) days; or

 
 
(iii)
make an assignment for the benefit of creditors generally; or

 
 
(iv)
consent to the appointment of a trustee, custodian, or receiver for all or a
major portion of its property; or

 
 
(v)
be adjudicated a bankrupt or insolvent under any federal or state law; or

 
 
(vi)
suffer the entry of a court order under any federal or state law appointing a
receiver, custodian, or trustee for all or a major part of its property or
ordering the winding up or liquidation of its affairs, or approving a petition
filed against it under the Bankruptcy Act, as now or in the future amended; or


 
13

--------------------------------------------------------------------------------

 

 
(vii)
suffer the entry of a final judgment for the payment of money in excess of
$500,000 and the same shall not be discharged or provision made for its
discharge within 45 days from the date of entry thereof or an appeal or other
appropriate proceeding for review thereof shall not be taken within said period
and a stay of execution pending such appeal shall not be obtained; or

 
 
(viii)
suffer a writ or warrant of attachment or any similar process to be issued by
any court against all or any substantial portion of its property.

 
(g)          The issuance of any letter agreement, memorandum of understanding,
cease and desist order, injunction, directive, or restraining order or notice of
changes under 12 USC §1818 against the Borrower, the Bank or other Subsidiaries
or the Borrower’s, the Bank’s or the other Subsidiaries’ directors, whether
temporary or permanent, by or at the request of any bank regulatory agency; or
 
(h)          The failure of the Borrower, the Bank, or any other Subsidiary, or
the Borrower’s, the Bank’s, or any other Subsidiary’s directors to comply with
the terms of any memorandum of understanding or letter agreement with any bank
regulatory agency, including but not limited to any applicable state bank
regulatory agency, Federal Deposit Insurance Corporation, the Office of the
Comptroller of the Currency, the Office of Thrift Supervision, and the Board of
Governors of the Federal Reserve System and such failure has not been fully
corrected within thirty (30) business days of the Borrower’s or the Bank’s
awareness of its failure to comply.
 
7.2         Cure Provisions.  In any Event of Default, other than a default in
payment, is curable and if Borrower has not been given a notice of a breach in
the same provision of the Note within the preceding twelve (12) months, it may
be cured if Borrower, after receiving written notice from Lender demanding cure
of such default:  (1) cures the default within fifteen (15) days; or (2) if the
cure requires more than fifteen (15) days, immediately initiates steps which
Lender deems in Lender’s sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to product compliance as soon as reasonably practical.
 
7.3         Remedies on Default.  Upon the occurrence of an Event of Default,
Lender may (i) terminate all obligations of Lender to Borrower, the Bank, or any
other Subsidiary including, without limitation, all obligations to lend money to
Borrower under this Agreement, (ii) declare the Note immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate
and notice of acceleration of the maturity date of this Note, or any other
notice of any kind, all of which are expressly waived, (iii) declare immediately
due and payable from Borrower the expenses set forth in Section 8.14 hereof, and
(iv) pursue any remedy available to it under this Agreement, the Note, the
Pledge Agreement or any other Loan Document, or available at law or in equity,
concurrently or subsequently, in such order as the Lender may elect, all of
which remedies shall be cumulative.

 
14

--------------------------------------------------------------------------------

 

7.4         Liens; Setoff by Lender.  Borrower and the Bank hereby grants to
Lender a continuing lien for all indebtedness of Borrower, the Bank, or the
other Subsidiaries to Lender upon any and all of its monies, securities and
other property and the proceeds thereof, now or hereafter held or received by or
in transit to Lender from or for Borrower, the Bank, or the other Subsidiaries,
and also upon any and all deposits (general or special, matured or unmatured)
and credits of Borrower, the Bank, or the other Subsidiaries against Lender at
any time existing. Upon the occurrence of any Event of Default as specified
above, Lender is hereby authorized at any time and from time to time, without
notice to Borrower, the Bank, or the other Subsidiaries, to set off,
appropriate, and apply any and all items hereinabove referred to against any or
all indebtedness of Borrower, the Bank, or the other Subsidiaries to Lender,
whether under this Agreement, or otherwise, whether now existing or hereafter
arising.  Lender shall give written notice to Borrower of such setoff
appropriation or application after such setoff, appropriation or application
occurs.
 
8.           MISCELLANEOUS.
 
8.1         No Waiver.  No delay or failure on the part of Lender or on the part
of any holder of the Note in the exercise of any right, power or privilege
granted under this Agreement, or under any other Loan Document, or available at
law or in equity, shall impair any such right, power or privilege or be
construed as a waiver of any Event of Default or any acquiescence therein. No
single or partial exercise of any such right, power or privilege shall preclude
the further exercise of such right, power or privilege. No waiver shall be valid
against Lender unless made in writing and signed by Lender, and then only to the
extent expressly specified therein.
 
8.2         Notices.  All notices and communications provided for hereunder
shall be in writing, delivered by hand or sent by first-class, registered or
certified mail, postage prepaid, or express courier to the following addresses:


(1)
If to Lender:
First Tennessee Bank National Association
   
845 Crossover Lane, Suite 150
   
Memphis, Tennessee  38117
   
Attention:  Financial Institutions Division
     
(2)
If to Borrower:
MutualFirst Financial Inc.
   
110 E. Charles Street
   
Muncie, Indiana  47305
   
Attention:  Tim McArdle



Any party hereto may change its address for notice purposes by notice to the
other parties in the manner provided herein. Notice shall be deemed given when
hand delivered or first class, certified or registered mail, postage prepaid, or
when delivered by express courier.


8.3         Governing Law.  This Agreement and all other Loan Documents shall be
governed by and interpreted in accordance with the laws of the State of
Tennessee except with respect to interest which shall be governed by and
construed in accordance with applicable Federal laws in effect from time to
time.
 
8.4         Survival of Representations and Warranties.  All representations,
warranties and covenants contained herein or made by or furnished on behalf of
Borrower, the Bank, or the other Subsidiaries in connection herewith shall
survive the execution and delivery of this Agreement and all other Loan
Documents and the extension or funding of the loan hereunder.

 
15

--------------------------------------------------------------------------------

 
 
8.5         Descriptive Headings.  The descriptive headings of the several
sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
 
8.6         Severability.  If any part of any provision contained in this
Agreement or in any other Loan Document shall be invalid or unenforceable under
applicable law, said part shall be ineffective to the extent of such invalidity
only, without in any way affecting the remaining parts of said provision or the
remaining provisions.
 
8.7         Time is of the Essence.  Time is of the essence in interpreting and
performing this Agreement and all other Loan Documents.
 
8.8         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.
 
8.9         Payment of Costs.  Borrower shall pay, promptly demand by Lender,
all reasonable costs, expenses, taxes and fees incurred by Lender in connection
with the preparation, execution and delivery of this Agreement and all other
Loan Documents and the recording and filing and rerecording and refiling
thereof, including, without limitation, the reasonable costs and professional
fees of counsel for Lender, any and all transfer, mortgage or other taxes and
all recording costs that may be payable.  In the future, Borrower shall pay
promptly following written demand by the Lender, all such costs and expenses
determined to be payable, in connection therewith.
 
8.10       Successors and Assigns.  This Agreement shall bind and inure to the
benefit of Borrower and Lender, and their respective successors and assigns;
provided, however, Borrower, the Bank, and the other Subsidiaries shall not have
any right to assign their rights or obligations hereunder to any
person.  Notwithstanding anything in this Agreement to the contrary, Lender
shall have the right, but shall not be obligated, to sell participation in the
loan made pursuant hereto to other banks, financial institutions and investors.
 
8.11       Amendments; No Implied Waiver.  This Agreement may be amended or
modified, and Borrower, the bank, and the other Subsidiaries may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if Borrower shall obtain the prior written consent of Lender to that
specific amendment, modification, action or omission to act, and no course of
dealing between Borrower, the Bank, or the other Subsidiaries and Lender shall
operate as a waiver of any right, power or privilege granted to Lender under
this Agreement or under any other Loan Document, or available to Lender at law
or in equity.
 
8.12       Rights Cumulative.  All rights, powers and privileges granted
hereunder shall be cumulative to and shall not be exclusive of any other rights,
powers and privileges granted by any other Loan Document or available at law or
in equity.

 
16

--------------------------------------------------------------------------------

 
8.13           Indemnity.  Borrower, the Bank, and the other Subsidiaries agree
to protect, indemnify and save harmless Lender, and all directors, officers,
employees and agents of Lender, from and against any and all (i) claims, demands
and causes of action of any nature whatsoever brought by any Person not a party
to this Agreement and arising from or related or incident to this Agreement or
any other Loan Document, including, without limitation, any liability under
federal or state securities laws arising out of Lender’s disposition of all or
part of the Collateral, (ii) costs and expenses incident to the defense of such
claims, demands and causes of action, including, without limitation, reasonable
attorneys’ fees, and (iii) liabilities, judgments, settlements, penalties and
assessments arising from such claims, demands and causes of action; provided,
however, that Borrower, the Bank, and the other Subsidiaries do not agree to
indemnify Lender against Lender’s own willful misconduct. The indemnity
contained in this section shall survive the termination of this Agreement.
 
8.14           Expenses.  Borrower agrees to promptly reimburse Lender for (i)
all costs and expenses of collection of the Note, including reasonable
attorneys’ fees, and (ii) all expenses incurred by Lender in acting on behalf of
Borrower, the Bank or the other Subsidiaries in accordance with the terms of
this Agreement or to maintain or preserve the value of the Collateral, or
Lender’s interest therein pursuant to the Pledge Agreement, or any other Loan
Document.  Such sums shall include interest at the maximum rate allowed by law
accruing from the date Lender requests such reimbursement.
 
8.15           Usury.  It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and Borrower, the Bank,
and the other Subsidiaries, and Lender agree that, should any provision of this
Agreement, or of the Note, or of any other Loan Document or any act performed
hereunder or thereunder, violate any such law, rule or regulation, then the
excess of interest contracted for or charged or collected over the maximum
lawful rate of interest shall be applied to the outstanding principal
indebtedness due to Lender by Borrower under this Agreement, and if the
principal indebtedness has been paid in full, any remaining excess shall
forthwith be paid to Borrower.
 
8.16           Jurisdiction and Venue.  Borrower, the Bank, and the other
Subsidiaries, and Lender agree, without power of revocation, that any civil suit
or action brought against them as a result of, or which relates to, any of their
obligations under this Agreement or under any other Loan Document may be brought
against them, jointly or singly, in the United States District Court for the
Western District of Tennessee, Eastern Division, and Borrower, the Bank, the
other Subsidiaries, and Lender irrevocably submit to the jurisdiction of such
court and irrevocably waive, to the fullest extent permitted by law, any
objections that they may now or hereafter have to the laying of the venue of
such civil suit or action and any claim that such civil suit or action has been
brought in an inconvenient forum, and Borrower, the Bank, and the other
Subsidiaries, and Lender agree that final judgment in any such civil suit or
action shall be conclusive and binding upon them and shall be enforceable
against them by suit upon such judgment in any court of competent
jurisdiction.  Not withstanding anything to the contrary in this Agreement or in
related loan documents, the Jurisdiction and Venue indicated by this Agreement
shall supersede all other references to Jurisdiction and/or Choice of Venue
contained elsewhere in this Agreement, the Promissory Note, and other related
loan documents.

 
17

--------------------------------------------------------------------------------

 


 
8.17           Construction.  Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that Borrower, Lender and
their respective agents have participated in the preparation hereof.
 
8.18           Holidays.  In any case where the date for any action required to
be performed under this Agreement or under any other Loan Document shall be, in
the city where the performance is to be made, a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized by law to close,
then such performance may be made on the next succeeding business day not a
Saturday, a Sunday, a legal holiday or a day on which banking institutions are
authorized by law to close.
 
8.19           Entire Agreement.  This Agreement and the other Loan Documents
executed and delivered contemporaneously herewith, together with the exhibits
attached hereto and thereto, constitute the entire understanding of the parties
with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby. The execution of this Agreement and the other Loan
Documents by Borrower, the Bank, and the other Subsidiaries was not based upon
any facts or materials provided by Lender, nor was Borrower, the Bank, and the
other Subsidiaries induced to execute this Agreement or any other Loan Document
by any representation, statement or analysis made by Lender. In the event that
the provisions of this Loan Agreement shall conflict with provisions of any of
the other Loan Documents, the provisions of this Agreement shall control.
 
  This written Loan Agreement represents the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  There are no unwritten oral agreements between
the parties.


8.20           Consent.  Borrower, the Bank, and the other Subsidiaries hereby
represent and warrant that to the best of Borrower’s knowledge there is no
consent from any lender or creditor needed to prevent Borrower, the Bank, or the
other Subsidiaries from being in default by Borrower executing the Note or
Borrower, the Bank, and the other Subsidiaries executing, this Loan Agreement or
any other loan document associated with this Loan.
 
8.21           Waiver Of Right To Trial By Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 
18

--------------------------------------------------------------------------------

 
 
8.22           Further Assurances.  Borrower agrees to furnish a current
financial statement upon the request of Lender from time to time, and further
agrees to execute and deliver all other instruments and take such other actions
as Lender may from time to time reasonably request in order to carry out the
provisions and intent hereof.
 
8.23           Bank Joined As Party.  The undersigned Bank is joining this
Agreement as a party hereto and hereby confirms the Bank’s obligations hereunder
and the agreements, covenants, representations, and warranties of the Bank.  The
Borrower and the Bank are executing this Agreement on behalf of the other
Subsidiaries as to the other Subsidiary’s obligations hereunder and the
agreements, covenants, representations, and warranties of the other
Subsidiaries.
 
8.24           No Inference of Extension Past Maturity Date.  Notwithstanding
any other provision herein, the terms, conditions, and requirements provided for
herein that would, by their express terms, be applicable to time periods after
the Maturity Date of the Note, are not to be interpreted as an inference that
the Lender has agreed to any extension, automatic or otherwise, to the extension
of the Maturity Date.  The Lender has not agreed and is under no obligation to
extend the Maturity Date of the Note.
 
WITNESS the hand and seal of the parties hereto through their duly authorized
officers as of the date first above written.


LENDER:
 
BORROWER:
     
FIRST TENNESSEE BANK NATIONAL
 
MUTUALFIRST FINANCIAL INC.
ASSOCIATION
   
By:
   
By:
               
Printed Name: 
     
Printed Name:
 
Title: 
 
 
Title:
           
BANK:
         
MUTUALBANK
         
By:
     
Printed Name:
       
Title:
 


 
19

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS


EXHIBIT A (Section 1.2)
 
NOTE
 
EXHIBIT B (Section 3.8)
 
BORROWER’S COUNSEL’S OPINION
 
EXHIBIT C (Section 4.5)
 
ACTIONS, SUITS, OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER OR ANY SUBSIDIARY
 
EXHIBIT D (Sections 4.9)
 
SUBSIDIARIES OF BORROWER
 
EXHIBIT E (Sections 4.10 and 4.11)
 
LIENS
 
EXHIBIT F (Section 4.12)
 
OPTIONS, WARRANTS OR OTHER RIGHTS AGREEMENTS OR COMMITMENTS (INCLUDING
CONVERSION RIGHTS AND PREEMPTIVE RIGHTS) OBLIGATING BANK TO ISSUE, SELL,
PURCHASE OR REDEEM SHARES OR SECURITIES CONVERTIBLE TO SHARES
 
EXHIBIT G (Section 6.1)
 
INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1
 
EXHIBIT H (Section 5.21)
 
COMPLIANCE CERTIFICATE
 
APPENDIX A
 
DEFINITIONS


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A (Section 1.2)


NOTE

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B (Section 3.8)


BORROWER’S COUNSEL’S OPINION

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C (Section 4.5)


ACTIONS, SUITS, OR OTHER PROCEEDINGS PENDING OR THREATENED AGAINST OR
AFFECTING BORROWER OR ANY SUBSIDIARY

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D (Section 4.9)


SUBSIDIARIES OF BORROWER

 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E (Section 4.10 and 4.11)


LIENS


1. 
Liens of ad valorem taxes for current taxes not yet due and payable.



2.
Minor irregularities in title which do not materially interfere with the
occupation, use, and enjoyment by Borrower or the Subsidiaries of such
properties or assets.


 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F (Section 4.12)


OPTIONS, WARRANTS, OR OTHER RIGHTS, AGREEMENTS, OR
COMMITMENTS (INCLUDING CONVERSION RIGHTS AND
PREEMPTIVE RIGHTS) OBLIGATING BANK TO ISSUE, SELL, PURCHASE, OR REDEEM
SHARES OR SECURITIES CONVERTIBLE INTO SHARES

 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G (Section 6.1)


INDEBTEDNESS NOT AUTHORIZED IN SECTION 6.1

 
G-1

--------------------------------------------------------------------------------

 

EXHIBIT H (Section 5.21)


COMPLIANCE CERTIFICATE

 
H-1

--------------------------------------------------------------------------------

 

APPENDIX A


DEFINITIONS


“Affiliate” shall have the same meaning assigned to it in applicable bank
regulations.


“Asset Disposition” shall mean the disposition (including the sale, lease or
transfer) of any or all of the assets (including without limitation any common
or preferred stock of the Bank or any other Subsidiary) of the Borrower or any
of its Subsidiaries whether by sale, lease, transfer or otherwise.


“Average Assets” shall mean the year-to-date average of total assets of Bank.


“Bank Regulatory Authority” shall mean the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation, the Office of Thrift Supervision, and all other relevant bank
regulatory authorities (including, without limitation, relevant state bank
regulatory authorities).


“Call Report” shall mean the Bank’s Quarterly Report of Condition and Income.


“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock or equity, whether now
outstanding or issued after the date hereof, including all common stock,
preferred stock, partnership interests and limited liability company member
interests.


“Collateral” shall mean five million, eight hundred and nineteen thousand, six
hundred and eleven (5,819,611) shares of the common stock of the Bank.


“Covenant Compliance Date” shall mean the last day of each fiscal quarter of the
Borrower.


“Environmental Laws” shall mean all federal, state, and local laws, including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to the discharge of air pollutants,
water pollutants, or process waste water or otherwise relating to the
environment or hazardous substances or the treatment, processing, storage,
disposal, release, transport, or other handling thereof, including, but not
limited to, the federal Solid Waste Disposal Act, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act, the
federal Hazardous Materials Transportation Act, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the federal
Toxic Substances Control Act, regulations of the Nuclear Regulatory Agency, and
regulations of any state department of natural resources or state environmental
protection agency, in each case as now or at any time hereafter in effect.


“Equity Issuance” shall mean any issuance by the Borrower to any person of
shares of its Capital Stock, any shares of its Capital Stock pursuant to the
exercise of options or warrants or any shares of its Capital Stock pursuant to
the conversion of any debt to equity, after the date of the Loan.

 
A-2

--------------------------------------------------------------------------------

 





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to
time.  References to sections of ERISA shall be construed also to refer to any
successor sections.


“ERISA Affiliate” means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Code.


“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by the Borrower, the Bank, or any other
Subsidiary or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any plan; (vi) the complete or partial withdrawal of the
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan; (vii) the conditions for imposition of a lien under Section 302(f) of
ERISA exist with respect to any Plan; or (viii) the adoption of an amendment to
any Plan requiring the provision of security to such Plan pursuant to Section
307 of ERISA.


“Event of Default” shall have the meaning assigned to such term in Section 7.1
of this Agreement.


“Lien(s)” shall have the meaning set forth in Section 4.10 of this Agreement and
are more specifically set forth in Exhibit E attached hereto.


“Loan Documents” shall mean the Note, the Agreement, the Pledge Agreement, stock
certificates issued to Borrower evidencing the shares pledged pursuant to the
Pledge Agreement, the Guaranty, stock powers with respect to such shares pledged
as Collateral and any and all other documents, instruments or agreements
evidencing, securing, guaranteeing or otherwise related to or delivered in
connection with the Loan.


“Maturity Date” shall mean December 21, 2014.


 “Multiple Employer Plan” shall mean a Plan which is a multiemployer plan as
defined in Sections 3(37) or 4001(a)(3) of ERISA.

 
A-3

--------------------------------------------------------------------------------

 


“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Borrower in respect of any Equity Issuance, net of (1) direct costs (including,
without limitation, legal, accounting, and investment banking fees and sales
commissions) and (2) taxes paid or payable as a result thereof.


“Net Income” shall mean the net income after taxes including the Borrower’s
equity in undistributed earnings of its Subsidiaries as determined under GAAP.


“Net Worth” shall mean the shareholders’ equity, net worth or surplus as
determined under GAAP.


“Non-Performing Assets” shall mean the sum of (1) all Non-Performing Loans and
(2) Other Real Estate Owned listed in Call Reports and other such assets
acquired through foreclosure or other realization upon collateral or
rearrangement or satisfaction of Indebtedness.


“Non-Performing Asset Ratio” shall mean the ratio of (1) Non-Performing Assets
to (2) the sum of the total assets of Bank, determined in accordance with GAAP,
as of the Covenant Compliance Date.


“Non-Performing Loans” shall mean the sum of (1) all loans classified internally
or by a Bank Regulatory Authority as non-accrual plus (2) loans past due by 90
days or more plus (3) loans for which the obligee has reduced the agreed
interest rate, reduced the principal or interest obligation, extend the
maturity, applied interest payments to reduce principal, capitalized interest,
or otherwise renegotiated the terms of the obligation based upon the actual or
asserted inability of the obligor(s) of such loans to perform their obligations
pursuant to the agreements with the obligee prior to such modification or
renegotiation; provided, however, loans for which the Borrower or the Bank has
taken additional collateral satisfactory to it and therefore is prepared to make
additional loan advances or any other loans which have been restructured and are
performing in a manner satisfactory to the Borrower shall not be included in the
definition.


“Note” shall have the meaning assigned to such term in Section 1.2 of this
Agreement, together with any and all renewals, modifications, extensions and
replacements thereof.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, the Bank, or
any other Subsidiary or any ERISA affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.


“Pledge Agreement” shall mean that certain Pledge and Security Agreement
executed by Borrower for the benefit of Lender dated December 21, 2009 pledging
the Collateral.

 
A-4

--------------------------------------------------------------------------------

 


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.


 “Risk-Based Capital Ratio” shall have the meaning set forth in Appendix A to
Title 12, Code of Federal Regulations, Part 225, Capital Adequacy Guidelines for
Bank Holding Companies.


“Subsidiaries” or individually “Subsidiary” shall mean any corporation other
than Borrower in an unbroken chain of corporations beginning with the Borrower
with each of the corporations or the Bank other than the last corporation in the
unbroken chain owning fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations or the Bank and
are more specifically listed in Exhibit D attached hereto.


“Supervisory Action” shall mean and include the issuance by any bank regulatory
authority of a letter agreement or memorandum of understanding (regardless of
whether consented or agreed to by the party to whom it is addressed); or the
issuance by or at the behest of any bank regulatory authority of a cease and
desist order, injunction, directive, restraining order, notice of charges, or
civil money penalties, against Borrower, the Bank, or any other Subsidiary or
the directors or officers of any of them, whether temporary or permanent.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of  the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


 “Tier 1 Leverage Ratio” shall have the meaning set forth in Appendix D to Title
12, Code of Federal Regulations, Part 225, Capital Adequacy Guidelines for Bank
Holding Companies.

 
A-5

--------------------------------------------------------------------------------

 